Case: 4:19-cv-00548-SRC Doc. #: 103 Filed: 10/23/20 Page: 1 of 3 PageID #: 1136




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 RAHKSPAUL (“BEN”) DOGRA,                                        )
                                                                 ) Case No. 4:19-cv-00548 (SRC)
                                      Plaintiff,                 )
                                                                 )
                              v.                                 )
                                                                 )
ROBERT GRIFFIN, III,                                             )
                                                                 )
                                      Defendant.                 )



             NOTICE OF WITHDRAWAL OF MOTION FOR BILL OF COSTS

        PLEASE TAKE NOTICE that Defendant Robert Griffin, III hereby withdraws, with

prejudice, the Motion for Bill of Costs (the “Motion”), with each party to bear its own costs. (Doc.

96). Plaintiff Rakshpal (“Ben”) Dogra consents to the withdrawal of the Motion.

 DATED: October 23, 2020                       Respectfully submitted,

                                               HUSCH BLACKWELL LLP
                                                 Josef S. Glynias, #54974MO
                                                 Kyle P. Seelbach, #60382MO
                                                 190 Carondelet Plaza, Suite 600
                                                 St. Louis, MO 63105
                                                 P: (314) 480-1500
                                                 F: (314) 480-1505
                                                 josef.glynias@huschblackwell.com
                                                 kyle.seelbach@huschblackwell.com

                                               MEISTER SEELIG & FEIN, LLP

                                                        /s/ Kevin Fritz
                                                       Mitchell Schuster (admitted pro hac vice)
                                                       Kevin Fritz (admitted pro hac vice)
                                                       125 Park Avenue, 7th Floor
                                                       New York, NY 10017
                                                       P: (212) 655-3500
                                                       F: (212) 655-3535
                                                       ms@msf-law.com
                                                   1
9193/1/8097525.v1
Case: 4:19-cv-00548-SRC Doc. #: 103 Filed: 10/23/20 Page: 2 of 3 PageID #: 1137




                                           kaf@msf-law.com
                                           Attorneys for Robert Griffin, III




                                       2
9193/1/8097525.v1
Case: 4:19-cv-00548-SRC Doc. #: 103 Filed: 10/23/20 Page: 3 of 3 PageID #: 1138




                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on October 23, 2020 the foregoing document was

 served by electronic mail to the following counsel of record:

         John D. Comerford
         James B. Martin
         7733 Forsyth Blvd, Suite 1900
         St. Louis, MO 63105
         jcomerford@dowdbennett.com
         jbmartin@dowdbennet.com

 Attorneys for Plaintiff Rahkspaul (Ben) Dogra




                                                 By:   /s/ Kevin Fritz______________
                                                       Kevin Fritz
                                                       Attorney for Robert Griffin, III




                                                  3
9193/1/8097525.v1
